Title: Abigail Adams to John Adams, 12 March 1797
From: Adams, Abigail
To: Adams, John


        
          My Dearest Friend
          Quincy March 12th 1797
        
        After a week of anxious expectation, I received by last Thursdays post, a packet containing three News papers a pamphlet, two excellent Letters from our Dear sons, and fourteen lines from a hand, from which I was desirious of receiving, fourteen times as much. unreasonable do you exclaim! Publick Buisness, publick cares, allow’d, but there is a kind of communication and intercourse which is a relieaf to the burdend mind, at least I conceive so.
        I have read the address the answer, and the reply. upon reading the first period in the address, it Struck me as obscure oweing to the length of the period. I read it a second time, the sense was clear but some how, it did not seem what I wanted to have it; I attempted to throw the Ideas into an other form, but could not succeed, without weakning the force of expression, or greatly lengthing the address. I therefore concluded that you had labourd yourself under the same difficulty. I made no remark upon it, but in my own mind. Three persons have since mentiond to me, the same thing, and one of them told me that he had himself been trying to place the Ideas of the first period in shorter sentances, but met with the Very obstical which I had myself before experienced. the address brought into view a Number of home Truth’s, Evident to Some, unseen by others. as the Sentiments of the writer are known to me, I trace their meaning, end and aim, and pronounce them all wise, just, and Good. the answer of the senate, is Manly, dignified, affectionate and cordial. the Reply will tend to strengthen the bond of union. the whole is calculated to remove the film from the Eyes of those who are disposed to see. I have heard but one remark, and that was from Jarvis. he was glad to see you come out so fully and declare that the senate were equal to the defence and preservation of the constitution, and that it needed not a more permanant counsel. with mischievious men, no honest man would hold communion: but with men who have been mislead, and who possess integrity of Heart, every good Man would be desirious of standing fair. to the latter the

conduct of H——n has been misterious, and they are ready to think that the President is a more impartial Man than they were taught to believe, and that the opposition and Secret machinations and intrigues of a certain Character arose altogether from knowing that the Man whom a majority of the people wishd to succeed the President was too independent in his Sentiments to receive controul. they conclude that they have been mistaken in him.
        I see by the paper received last Evening that the senate are notified to convene, by which I judge there are subjects of concequence to be imparted. are there any official accounts of the reception of Pinckny by the Directory? Such reports are in circulation. I am pleasd to find mr Murray appointed as the Successor of our son. I do not know where a properer person could have been found. Russel the Printer is an abominable Blunderer, he is not fit to publish state papers. no less than three blunders has he made in publishing the address to the senate & in the reply to their answer as you will see by reading it. my mind has ever been interested in publick affairs. I now find, that my Heart and Soul are, for all that I hold Dearest on Earth is embarked on the Wide ocean, and in a hazardous Voyage. may the experience wisdom and prudence of the helmsman conduct the vessel in Safety.
        I am as ever a fellow Passenger
        
          Abigail Adams
        
      